Case 7:20-cv-00520-JPJ-PMS Document 33 Filed 02/08/21 Page 1 of 3 Pageid#: 188




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  ERIC DOUGLAS POWERS,                             )
                                                   )
                    Plaintiff,                     )    Case No. 7:20CV00520
                                                   )
  v.                                               )    OPINION AND ORDER
                                                   )
  RANDALL MATHENA, ET AL.,                         )    By: James P. Jones
                                                   )    United States District Judge
                    Defendants.                    )

       Eric Douglas Powers, Pro Se Plaintiff.

       The plaintiff, Eric Douglas Powers, a Virginia inmate proceeding pro se, filed

 this civil rights action under 28 U.S.C. § 1983, alleging that as an inmate with

 diagnosed mental health issues, his current housing assignment at River North

 Correctional Center (“River North”) violates his constitutional rights in various

 ways. After review of the record, I find that Powers’ latest, separate request for

 interlocutory injunctive relief must be denied.

       In Powers’ most recent motion seeking interlocutory relief, received on

 February 4, 2021, he complains about verbal threats that officers have made to him.

 On January 28, 2021, the warden allegedly told Powers that if he did not drop his

 civil action, he would not need to kill himself, because staff would “take care of it,”

 Mot. 1, ECF No. 31. On January 25, 2021, after Powers informed a unit manager of

 threats against him, she allegedly said that if he had not filed a lawsuit, such things
Case 7:20-cv-00520-JPJ-PMS Document 33 Filed 02/08/21 Page 2 of 3 Pageid#: 189




 would not happen. On January 27, 2021, after Powers allegedly asked an officer

 when he would be moved to less restrictive housing, the officer said he might be

 able to help Powers if he dropped his lawsuit. Another officer allegedly told Powers

 that he does not “care what his prisoners do because he gets to go home every day,”

 he will not speak up against his fellow officers, if Powers does not like that, he

 “shouldn’t have gotten locked up,” if Powers “die[d] in here he’d not lose any sleep

 over it,” and staff would likely go “have drinks afterward.” Id. at 4. Powers states,

 “I really need help from the courts on this.” Id. at 3.

       Because preliminary injunctive relief is an extraordinary remedy, the party

 seeking such relief must make a clear showing “that he is likely to succeed on the

 merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

 that the balance of equities tips in his favor, and that an injunction is in the public

 interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). To qualify

 as irreparable, the feared harm must be “neither remote nor speculative, but actual

 and imminent,” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969, 975 (2d

 Cir. 1989) (internal quotation marks and citations omitted), such that it poses a real

 and immediate threat, Dan River, Inc. v. Icahn, 701 F.2d 278, 283 (4th Cir. 1983).

       Powers’ current pleading is built on nothing more than alleged verbal threats

 from staff members. While allegations that officers have made such comments, if

 true, are disturbing and the alleged comments are certainly unprofessional, alleged


                                            -2-
Case 7:20-cv-00520-JPJ-PMS Document 33 Filed 02/08/21 Page 3 of 3 Pageid#: 190




 threats alone do not support a claim that Powers has been, or is likely to be, deprived

 of constitutionally protected rights. See, e.g., Wilson v. McKellar, 254 F. App’x 960,

 961 (4th Cir. 2007) (unpublished); Carter v. Morris, 164 F.3d 215, 219 n.3 (4th Cir.

 1999). As such, Powers’ motion fails to show any likelihood of success on the merits

 of the claims in his motion.

       Accordingly, Powers’ motion fails to state facts on which he can meet all four

 of the required showings under Winter. Because I thus cannot find that he is entitled

 to the extraordinary, interlocutory injunctive relief that he seeks, it is ORDERED

 that the motion, ECF No. 31, is DENIED.

                                                 ENTER: February 8, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -3-
